Citation Nr: 0813332	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-17 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active service from September 1974 to 
December 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts

The appeal is remanded to the RO via VA's Appeals Management 
Center.


REMAND

VCAA notice in a new and material evidence claim must 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Failure to 
provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The veteran was provided a September 2003 VCAA notice letter, 
but the letter did not tell him what elements of a successful 
service connection claim were found to be insufficient in the 
prior denial.  The veteran and his representative have 
evidenced no actual knowledge of the bases of the prior 
denial. 

Accordingly, this case is REMANDED for the following:

1.  Send the veteran and his 
representative a VCAA notice letter that 
tells them the basis for the prior denial 
of service connection for a back 
disability.  The prior denials were 
premised on the absence of evidence 
showing that a current back disability 
was related to service.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




